                            2:21-cv-02018-CSB-EIL # 1     Page 1 of 14
                                                                                                    E-FILED
                                                                  Thursday, 28 January, 2021 04:21:12 PM
                                                                            Clerk, U.S. District Court, ILCD


                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS


                                                   No.:
H. FISK, individually and on behalf of all
those similarly situated,                          JURY TRIAL DEMANDED

                                                   INDIVIDUAL AND COLLECTIVE ACTION
               Plaintiff,                          FOR UNPAID OVERTIME UNDER FLSA

       v.                                          INDIVIDUAL AND CLASS ACTION FOR
                                                   UNPAID OVERTIME WAGES UNDER
REGIONS BANK,                                      ILLINOIS MINIMUM WAGE ACT

                                                   INDIVIDUAL AND CLASS ACTION FOR
               Defendant.                          UNPAID WAGES UNDER ILLINOIS
                                                   COMMON LAW


            INDIVIDUAL, COLLECTIVE, AND CLASS ACTION COMPLAINT

       Named Plaintiff H. Fisk, individually and on behalf of all those similarly situated, by

and through undersigned counsel, hereby complains as follows against Defendant Regions Bank

(hereinafter referred to as “Defendant”).

                                       INTRODUCTION

       1.      Named Plaintiff has initiated the instant action to redress Defendant’s violations

of the Fair Labor Standards Act (“FLSA”), the Illinois Minimum Wage Act (“IMWA”), and the

common law of Illinois (hereinafter referred to as “Common Law”).

       2.      Named Plaintiff asserts that Defendant failed to pay Named Plaintiff and those

similarly situated all overtime wages owed to them in violation of the FLSA.

       3.      Named Plaintiff asserts that Defendant failed to pay them and those similarly

situated all overtime wages owed to them in violation of the IMWA.




                                               1
                          2:21-cv-02018-CSB-EIL # 1          Page 2 of 14




        4.      Named Plaintiff asserts that Defendant failed to pay Named Plaintiff and those

similarly situated wages for all hours worked in violation of the common law.

        5.      As a result of Defendant’s unlawful conduct, Named Plaintiff and those similarly

situated have suffered damages as set forth herein.

                                      JURISDICTION AND VENUE

        6.      The foregoing paragraphs are incorporated herein as if set forth in their entirety.

        7.      This Court may properly maintain personal jurisdiction over Defendant, because

Defendant’s contacts with this state and this judicial district are sufficient for the exercise of

jurisdiction over Defendant to comply with traditional notions of fair play and substantial justice.

        8.      The Court has original subject matter jurisdiction over this action pursuant to 28

U.S.C. § 1331 because the claims herein arise under laws of the United States, the FLSA. This

Court has supplemental jurisdiction over related state law claims because they arise out of the

same circumstance and are based upon a common nucleus of operative fact.

        9.      Venue is properly laid in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(1)

and (b)(2), because a substantial part of the acts and/or omissions giving rise to the claims

occurred in this judicial district.

                                             PARTIES

        10.     The foregoing paragraphs are incorporated herein as if set forth in full.

        11.     Named Plaintiff is an adult individual who worked for Defendant in Illinois.

        12.     Defendant, upon information and belief, is a bank operating in Illinois.

        13.     At all times relevant herein, Defendant acted by and through its agents, servants,

and employees, each of whom acted at all times relevant herein in the course and scope of their

employment with and for Defendant.




                                                  2
                         2:21-cv-02018-CSB-EIL # 1            Page 3 of 14




                       FLSA COLLECTIVE ACTION ALLEGATIONS

         14.    In addition to bringing this action individually, Named Plaintiff brings this action

for violations of the FLSA (Count I) as a collective action pursuant to Section 16(b) of the

FLSA, 29 U.S.C. § 216(b), individually and on behalf of all Bankers, Tellers, Head Tellers,

Financial Relationship Specialists, and other non-exempt, hourly employees presently and

formerly employed by Defendant in the United States, who, during the statute of limitations

period up until in or around April 2019, performed the Opening Procedures (defined below) and

were subject to the wage and hour policies described herein (hereinafter the members of this

putative class are referred to as “Collective Plaintiffs”).

         15.    Named Plaintiff and Collective Plaintiffs are similarly situated, have substantially

similar pay provisions, and are all subject to Defendant’s policies and practices as discussed

infra.

         16.    There are numerous similarly situated current and former employees of Defendant

whom Defendant failed to pay owed overtime wages in violation of the FLSA and who would

benefit from the issuance of a Court Supervised Notice of the instant lawsuit and the opportunity

to join in the present lawsuit.

         17.    Similarly situated employees are known to Defendant, are readily identifiable by

Defendant, and can be located through Defendant’s records.

         18.    Therefore, Named Plaintiff should be permitted to bring this action as a collective

action for and on behalf of herself and those employees similarly situated, pursuant to the “opt-

in” provisions of the FLSA, 29 U.S.C. § 216(b).

                                  CLASS ACTION ALLEGATIONS
                                    (Illinois Minimum Wage Act)

         19.    The foregoing paragraphs are incorporated herein as if set forth in their entirety.


                                                   3
                             2:21-cv-02018-CSB-EIL # 1                  Page 4 of 14




         20.      Named Plaintiff brings claims asserting violations of the Illinois Minimum Wage

Act as a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure individually and

on behalf of all Bankers, Tellers, Head Tellers, Financial Relationship Specialists, and other non-

exempt, hourly employees presently and formerly employed by Defendant in Illinois, who,

during the time period from September 23, 2016 1 through in or around April 2019, performed

the Opening Procedures (defined below) and were subject to the wage and hour policies

described herein (hereinafter the members of this putative class are referred to as “IMWA

Plaintiffs”).

         21.      The class is so numerous that the joinder of all class members is impracticable.

Named Plaintiff does not know the exact size of the class, as such information is in the exclusive

control of Defendant; however, on information and belief, the number of potential class members

is estimated to be more than forty (40) employees.

         22.      Named Plaintiff’s claims are typical of the claims of the putative class members,

because Named Plaintiff, like all IMWA Plaintiffs, was an hourly employee whom Defendant

required to perform the Opening Procedures off-the-clock without compensation.

         23.      Named Plaintiff will fairly and adequately protect the interests of the putative

class because Named Plaintiff’s interests are coincident with, and not antagonistic to, those of the

class. Named Plaintiff has retained counsel with substantial experience in the prosecution of

class claims involving employee wage disputes.

         24.      Defendant has acted and refused to act on grounds that apply generally to the

class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting

1
 Named Plaintiff previously filed the claims in this action in a case filed in the United States District Court for the
Eastern District of Missouri via their written consents and a motion for leave to file an amended complaint on
September 20, 2019. See Hodapp v. Regions Bank, 4:18-cv-01389-HEA, Doc. # 73-2 (E.D. Mo Sept. 20, 2019).
Accordingly, the statute of limitations for the claims brought in the instant Complaint have been tolled.



                                                          4
                         2:21-cv-02018-CSB-EIL # 1          Page 5 of 14




the class as a whole insofar as Defendant has applied consistent unlawful wage policies to the

entire class and have refused to end these policies.

       25.     No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendant’s records.

       26.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions

by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the class that would establish incompatible

standards of conduct for Defendant. Furthermore, the amount at stake for individual putative

class members may not be great enough to enable all the individual putative class members to

maintain separate actions against Defendant.

       27.     Questions of law and fact that are common to the members of the class

predominate over questions that affect only individual members of the class. Among the

questions of law and fact that are common to the class are whether Defendant failed to pay

Named Plaintiff Fisk and IMWA Plaintiffs overtime wages for time spent performing the

Opening Procedures prior to clocking in during workweeks in which they worked more than 40

hours per workweek.

                              CLASS ACTION ALLEGATIONS
                                  (Illinois Common Law)

       28.     The foregoing paragraphs are incorporated herein as if set forth in their entirety.

       29.     Named Plaintiff brings claims asserting violations of the Illinois Common Law as

a class action pursuant to Rule 23 of the Federal Rules of Civil Procedure individually and on


                                                 5
                         2:21-cv-02018-CSB-EIL # 1          Page 6 of 14




behalf all Bankers, Tellers, Head Tellers, Financial Relationship Specialists, and other non-

exempt, hourly employees presently and formerly employed by Defendant in Illinois, who,

during the time period from September 23, 2016 through in or around April 2019, performed the

Opening Procedures (defined below) and were subject to the wage and hour policies described

herein (hereinafter the members of this putative class are referred to as “Common Law

Plaintiffs”).

        30.     The class is so numerous that the joinder of all class members is impracticable.

Named Plaintiff does not know the exact size of the class, as such information is in the exclusive

control of Defendant; however, on information and belief, the number of potential class members

is estimated to be more than forty (40) employees.

        31.     Named Plaintiff’s claims are typical of the claims of the putative class members,

because Named Plaintiff, like all Common Law Plaintiffs, was an hourly employee whom

Defendant required to perform Opening Procedures off-the-clock without compensation.

        32.     Named Plaintiff will fairly and adequately protect the interests of the putative

class because Named Plaintiff’s interests are coincident with, and not antagonistic to, those of

the class. Named Plaintiff has retained counsel with substantial experience in the prosecution of

class claims involving employee wage disputes.

        33.     Defendant has acted and refused to act on grounds that apply generally to the

class, so that final injunctive relief or corresponding declaratory relief is appropriate respecting

the class as a whole insofar as Defendant has applied consistent unlawful wage policies to the

entire class and have refused to end these policies.




                                                 6
                        2:21-cv-02018-CSB-EIL # 1           Page 7 of 14




       34.    No difficulties are likely to be encountered in the management of this class action

that would preclude its maintenance as a class action. The class will be easily identifiable from

Defendant’s records.

       35.    A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. Such treatment will allow all similarly situated individuals to

prosecute their common claims in a single forum simultaneously. Prosecution of separate actions

by individual members of the putative class would create the risk of inconsistent or varying

adjudications with respect to individual members of the class that would establish incompatible

standards of conduct for Defendant. Furthermore, the amount at stake for individual putative

class members may not be great enough to enable all the individual putative class members to

maintain separate actions against Defendant.

       36.    Questions of law and fact that are common to the members of the class

predominate over questions that affect only individual members of the class. Among the

questions of law and fact that are common to the class are: 1) whether Defendant failed to pay

Named Plaintiff and Common Law Plaintiffs wages for time spent performing the Opening

Procedures prior to clocking in; 2) whether express contracts or implied contracts existed

between Defendant and Common Law Plaintiffs, 3) whether Defendant breached and violated its

contracts with Common Law Plaintiffs; 4) whether Defendant is liable to Common Law

Plaintiffs pursuant to quantum meruit; and 5) whether Defendant has been unjustly enriched by

its failure to pay Common Law Plaintiffs for time worked.

                                 FACTUAL BACKGROUND

       37.    The foregoing paragraphs are incorporated herein as if set forth in full.




                                                7
                         2:21-cv-02018-CSB-EIL # 1          Page 8 of 14




         38.   From in or around June 2017 to in or around August 2018, Named Plaintiff

worked for Defendant in Illinois.

         39.   Named Plaintiff performed the Opening Procedures as defined herein.

         40.   Defendant paid Named Plaintiff hourly wages.

         41.   Defendant scheduled Named Plaintiff to work during specific shift times.

         42.   Defendant expected Named Plaintiff to be at her computer performing her duties

by the beginning of her shifts.

         43.   Named Plaintiff regularly worked 40 or more hours in a workweek.

         44.   Hereinafter, Collective Plaintiffs, IMWA Plaintiffs and Common Law Plaintiffs,

are collectively referred to as “Class Plaintiffs.”

         45.   Class Plaintiffs worked/work as Bankers, Tellers, Head Tellers, Financial

Relationship Specialists, and in other hourly, non-exempt positions at Defendant’s bank

branches.

         46.   Additionally, Class Plaintiffs also performed/perform the Opening Procedures as

detailed herein.

         47.   Defendant scheduled/schedules Class Plaintiffs to work during specified shift

times.

         48.   Defendant paid/pays Class Plaintiffs hourly wages.

         49.   Collective Plaintiffs regularly worked/work more than 40 hours in a workweek.

                           Failure to Pay for Pre-Shift Hours Worked

         50.   The foregoing paragraphs are incorporated herein as if set forth in their entirety.

         51.   Defendant’s policies required/require that at least two employees, working

together, open each of Defendant’s bank branches each day the branches are open for business.




                                                      8
                         2:21-cv-02018-CSB-EIL # 1         Page 9 of 14




       52.     Defendant required Named Plaintiff to assist in opening the branch where they

were employed.

       53.     Defendant required/requires Class Plaintiffs to assist in opening the bank branches

where they were/are employed.

       54.     Per Defendant’s policies and procedures, the employees, including Named

Plaintiff and Class Plaintiffs, who were/are assigned to open one of Defendant’s bank branches

were/are required to engage in significant pre-shift security procedures, both outside and inside

the building, prior to being permitted to clock-in. 2

       55.     Once Named Plaintiff completed the security procedures, Named Plaintiff had to

turn on her computer, wait for her computer to boot-up, and then open a program to clock-in.

(Hereinafter, the security procedures, booting up the work computer, and opening the program to

clock-in are collectively referred to as the “Opening Procedures.”)

       56.     Once Class Plaintiffs completed/complete the security procedures, they had

to/must turn on their computers, wait for their computers to boot-up, and then open a program to

clock-in.

       57.     The computer program used by Defendant to track Named Plaintiff’s and Class

Plaintiffs’ work hours recorded/records the precise time that they clocked/clock in.

       58.     The computer program did not permit Named Plaintiff and Class Plaintiffs to

record any of the time they worked prior to clocking in.




2
 Named Plaintiffs have not listed each security procedure that Defendant required/requires
because doing so could potentially expose Defendant and its employees to security risks. Should
this Court or Defendant seek Named Plaintiffs to provide more detailed information regarding
the pre-shift activities, Named Plaintiffs are prepared to do so.


                                                  9
                       2:21-cv-02018-CSB-EIL # 1          Page 10 of 14




        59.   Accordingly, during each workweek in which Named Plaintiff’s, Collective

Plaintiffs’, or IMWA Plaintiffs’ uncompensated time as alleged consisted/consists of time

worked more than 40 hours per workweek, Defendant failed/fails to pay all overtime wages due

to them.

        60.   Moreover, during each workweek in which Named Plaintiff and Class Plaintiffs

performed the Opening Procedures at least once Defendant failed/fails to pay owed wages to

them under Common Law.

        61.   Defendant committed the violations of the FLSA, the IMWA, and Common Law

asserted herein throughout Named Plaintiff’s employment with Defendant, and upon information

and belief, committed such violations before and after their employment with Defendant until in

or around April 2019 when Defendant began paying employees who performed the Opening

Procedures if they reported same.

        62.   As a result of Defendant’s policy of requiring employees to perform off-the-clock

work, Defendant failed to accurately record all time worked by Named Plaintiff and Class

Plaintiffs.

        63.   Upon information and belief, Defendant has maintained the above described

policies since at least the beginning of 2016 and has enforced such unlawful policies at all its

bank branches throughout the United States.

        64.   The aforementioned conduct has caused damages to Named Plaintiff and Class

Plaintiffs.

                                          COUNT I
                   Violations of the Fair Labor Standards Act (“FLSA”)
                         (Failure to pay Overtime Compensation)
                  (Named Plaintiff and Collective Plaintiffs v. Defendant)

        65.   The foregoing paragraphs are incorporated herein as if set forth in full.


                                               10
                        2:21-cv-02018-CSB-EIL # 1          Page 11 of 14




       66.     At all times relevant herein, Defendant has and continues to be an employer

within the meaning of the FLSA.

       67.     At all times relevant herein, Defendant was/is responsible for paying wages to

Named Plaintiff and Collective Plaintiffs.

       68.     At all times relevant herein, Named Plaintiff and Collective Plaintiffs were/are

employed with Defendant as “employees” within the meaning of the FLSA.

       69.     Under the FLSA, an employer must pay an employee at least one and one-half

times his or her regular rate for each hour worked more than forty hours per workweek.

       70.     Defendant’s violations of the FLSA include, but are not limited to, failing to pay

Named Plaintiff and Collective Plaintiffs all overtime wages earned as a result of performing the

Opening Procedures.

       71.     Defendant’s conduct in failing to pay Named Plaintiff and Collective Plaintiffs

properly was and is willful and was not based upon any reasonable interpretation of the law.

       72.     As a result of Defendant’s unlawful conduct, Named Plaintiff and Collective

Plaintiffs have suffered damages as set forth herein.

                                            COUNT II
                   Violations of the Illinois Minimum Wage Act (“IMWA”)
                           (Failure to pay Overtime Compensation)
                    (Named Plaintiff and IMWA Plaintiffs v. Defendant)

       73.     The foregoing paragraphs are incorporated herein as if set forth in full.

       74.     At all times relevant herein, Defendant has and continues to be an “employer”

within the meaning of the IMWA.

       75.     At all times relevant herein, Defendant is and was responsible for paying wages to

Named Plaintiff and IMWA Plaintiffs.




                                                11
                        2:21-cv-02018-CSB-EIL # 1          Page 12 of 14




       76.     At all times relevant herein, Named Plaintiff and IMWA Plaintiffs are and were

employed with Defendant as “employees” within the meaning of the IMWA.

       77.     Under the IMWA, an employer must pay an employee at least one and one-half

times his or her regular rate of pay for each hour worked more than forty hours per workweek.

       78.     Defendant’s conduct in failing to pay Named Plaintiff and IMWA Plaintiffs

proper overtime compensation for all hours worked beyond 40 per workweek violated the

IMWA.

       79.     Defendant’s conduct in failing to properly pay Named Plaintiff and IMWA

Plaintiffs is/was willful and is/was not based upon any reasonable interpretation of the law.

       80.     As a result of Defendant’s unlawful conduct, Named Plaintiff and IMWA

Plaintiffs have suffered damages as set forth herein.

                                        COUNT III
                          Violations of the Illinois Common Law
                                    (Breach of Contract)
                 (Named Plaintiff and Common Law Plaintiffs v. Defendant)

       81.     The foregoing paragraphs are incorporated herein as if set forth in full.

       82.     Defendant breached and violated agreements between Named Plaintiff and

Common Law Plaintiffs to pay for all hours worked by failing to pay Named Plaintiff and

Common Law Plaintiffs for time spent performing the Opening Procedures.

       83.     At all times, Named Plaintiff and Common Law Plaintiffs performed their duties

under the agreements.

       84.     As a direct result of Defendant’s violations and breaches of the agreements, as

aforesaid, Named Plaintiff and Common Law Plaintiffs have suffered damages.




                                                12
                          2:21-cv-02018-CSB-EIL # 1           Page 13 of 14




                                          COUNT IV
                            Violations of the Illinois Common Law
                            (Quantum Meruit/Unjust Enrichment)
                   (Named Plaintiff and Common Law Plaintiffs v. Defendant)

       85.        The foregoing paragraphs are incorporated herein as if set forth in full.

       86.        Defendant failed to pay Named Plaintiff and Common Law Plaintiffs their hourly

wages for all hours worked.

       87.        Named Plaintiff and Common Law Plaintiffs reasonably expected Defendant to

compensate them for performing the Opening Procedures.

       88.        Defendant recognized the benefits conferred upon it by Named Plaintiff and

Common Law Plaintiffs performing the Opening Procedures.

       89.        Defendant accepted and retained the benefits under circumstances that would

render such retention inequitable.

       90.        Defendant has thereby been unjustly enriched and/or Named Plaintiff and

Common Law Plaintiffs have been damaged.

       WHEREFORE, Named Plaintiff and Class Plaintiffs pray that this Court enter an Order

providing that:

       (1)        Defendant is to compensate, reimburse, and make Named Plaintiff and Class

Plaintiffs whole for any and all pay and benefits they would have received had it not been for

Defendant’s illegal actions, including but not limited to past lost earnings. Named Plaintiff and

Class Plaintiffs should be accorded those benefits illegally withheld;

       (2)        Named Plaintiff and Collective Plaintiffs are to be awarded liquidated damages

provided by the FLSA;

       (3)        Named Plaintiff and IMWA Plaintiffs are to be awarded liquidated damages

provided by state law;


                                                   13
                         2:21-cv-02018-CSB-EIL # 1          Page 14 of 14




       (4)     Named Plaintiff and Collective Plaintiffs are to be awarded the costs and expenses

of this action and reasonable legal fees as provided by the FLSA and/or state law;

       (5)     Named Plaintiff and IWPA Plaintiffs are to be awarded the costs and expenses of

this action and reasonable legal fees as provided by state law;

       (6)     Named Plaintiff and Class Plaintiffs are to be awarded compensatory damages,

pre-judgment and post-judgment interest at the applicable legal rate due to Defendant’s breach of

the contracts and/or Defendant’s unjust enrichment and/or quantum meruit;

       (7)     Named Plaintiff and Class Plaintiffs are to be awarded such other relief as the

Court deems fair and equitable;

       (8)     Named Plaintiff’s and Class Plaintiffs’ claims are to receive a jury trial.

                                                      Respectfully Submitted,

                                                      /s/ Justin L. Swidler
                                                      Justin L. Swidler, Esq. (NJ ID: 039312007)
                                                      Matthew D. Miller, Esq. (PA ID: 312387)
                                                      SWARTZ SWIDLER, LLC
                                                      1101 Kings Highway North, Ste. 402
                                                      Cherry Hill, NJ 08034
                                                      Phone: (856) 685-7420
                                                      Fax: (856) 685-7417
                                                      jswidler@swartz-legal.com
                                                      mmiller@swartz-legal.com


Date: January 27, 2021




                                                 14
